              Case 4:21-cv-00918-KAW Document 45 Filed 06/11/21 Page 1 of 3




 1   Isaac Walrath (CA 317767)
     Benesch, Friedlander, Coplan & Aronoff LLP
 2   One Market Street – Spear Tower
     36th Floor
 3
     San Francisco, California 94105
 4   Telephone: (628) 600-2250
     Facsimile: (628) 221-5828
 5   iwalrath@beneschlaw.com
 6   Michael Meuti (CA 227939)
 7   Benesch, Friedlander, Coplan & Aronoff LLP
     200 Public Square, Suite 2300
 8   Cleveland, OH 44114-2378
     Telephone: (216) 363-4500
 9   Facsimile: (216) 363-4588
     mmeuti@beneschlaw.com
10
     Attorneys for Defendant and
11   Counterclaimant, Cisco Systems, Inc.
12                             IN THE UNITED STATE DISTRICT COURT
13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15    ALLPLUS COMPUTER SYSTEMS CORP.,                 Case No. 4:21-cv-00918-KAW
16                         Plaintiff,                 DEFENDANT AND COUNTERCLAIMANT
                                                      CISCO SYSTEMS, INC.’S NOTICE OF
17           v.                                       NON-OPPOSITION TO PLAINTIFF AND
                                                      COUNTERDEFENDANT ALLPLUS
18    CISCO SYSTEMS, INC.,                            COMPUTER SYSTEMS CORP.’S MOTION
                                                      FOR LEAVE OF COURT / EXTEND TIME
19                         Defendant.                 TO FILE ANSWER AND AFFIRMATIVE
                                                      DEFENSES TO COUNTERCLAIM
20

21
      CISCO SYSTEMS, INC.,
22
                           Counterclaimant,
23
             v.
24
      ALLPLUS COMPUTER SYSTEMS CORP.,
25
                           Counterdefendant.
26

27

28
                                                  1
                       DEFENDANT’S NOTICE NON-OPPOSITION TO PLAINTIFF’S
           MOTION FOR LEAVE OF COURT TO EXTEND TIME TO FILE ANSWER TO COUNTERCLAIM
                                    Case No. 4:21-cv-00918-KAW
             Case 4:21-cv-00918-KAW Document 45 Filed 06/11/21 Page 2 of 3




 1          NOTICE IS HEREBY GIVEN that Defendant and Counterclaimant Cisco Systems, Inc. does not
 2   oppose Plaintiff and Counterdefendant AllPlus Computer Systems Corp.’s Motion For Leave of Court /
 3   Extend Time to File Answer and Affirmative Defenses To Counterclaim. Dkt. No. 44.
 4

 5    Dated: June 11, 2021                    Respectfully submitted,
 6                                            s/ Isaac Walrath
                                              Isaac Walrath (CA 317767)
 7
                                              Benesch, Friedlander, Coplan & Aronoff LLP
 8                                            One Market Street – Spear Tower
                                              36th Floor
 9                                            San Francisco, California 94105
                                              Telephone: (628) 600-2250
10                                            Facsimile: (628) 221-5828
11                                            iwalrath@beneschlaw.com

12                                            Michael Meuti (CA 227939)
                                              Benesch, Friedlander, Coplan & Aronoff LLP
13                                            200 Public Square, Suite 2300
                                              Cleveland, OH 44114-2378
14                                            Telephone: (216) 363-4500
15                                            Facsimile: (216) 363-4588
                                              mmeuti@beneschlaw.com
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
                       DEFENDANT’S NOTICE NON-OPPOSITION TO PLAINTIFF’S
           MOTION FOR LEAVE OF COURT TO EXTEND TIME TO FILE ANSWER TO COUNTERCLAIM
                                    Case No. 4:21-cv-00918-KAW
              Case 4:21-cv-00918-KAW Document 45 Filed 06/11/21 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 11th day of June 2021, a copy of the foregoing was filed with
 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to all attorneys
 4   of record.
 5                                                    /s/ Isaac Walrath
                                                          Isaac Walrath
 6                                                       Attorney for Defendant Cisco Systems, Inc.
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         3
                       DEFENDANT’S NOTICE NON-OPPOSITION TO PLAINTIFF’S
           MOTION FOR LEAVE OF COURT TO EXTEND TIME TO FILE ANSWER TO COUNTERCLAIM
                                    Case No. 4:21-cv-00918-KAW
